Citation Nr: 1342574	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  09-41 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service connected disabilities, including a low back disability and a right knee disability.


REPRESENTATION

The Veteran represented by:    Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel
INTRODUCTION

The Veteran served on active duty from January 1970 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln Nebraska.

In August 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In August 2012 and August 2013, the Board remanded the Veteran's claims for service connection for the left knee disability for further development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal of the Veteran originally included a claim for service connection for a disability of the right knee.  In a rating decision in October 2013, the RO granted service connection for limitation of flexion of the right knee and limitation of extension of the right knee.  This is considered a full grant of the benefit sought on the appeal for the claim of service connection for a right knee disability.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

In October 2013, the Veteran filed a claim for aid and attendance for his wife.

The issue of the claim for aid and attendance for the Veteran's wife has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over, and it is referred to the AOJ for appropriate action.  




FINDINGS OF FACT

In November 2013, prior to the promulgation of a decision, the Veteran, through his service representative, in writing withdrew his appeal on the issue of service connection for a left knee disability, to include as secondary to service connected disabilities, including a low back disability and a right knee disability.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for a left knee disability, to include as secondary to service connected disabilities, including a low back disability and a right knee disability, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted, the Board remanded the Veteran's claim for a left knee disability as well as a right knee disability in August 2013.  In October 2013, the RO issued a ratings decision granting service connection for two right knee disabilities: limitation of flexion, and limitation of extension.  Thus, the only issue remaining was service connection for the left knee disability.  In correspondence received by VA in November 2013, the Veteran's service representative stated the Veteran decided to withdraw his appeal for the claim for service connection for a left knee disability.

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

As there is no longer an allegation of error of fact or of law as to the claim, the Board does not have appellate jurisdiction and the appeal as to the claim of service connection for a left knee disability is dismissed.  38 U.S.C.A. § 7105.

ORDER

The appeal of the claim for service connection for a left knee disability, to include as secondary to service connected disabilities, including a low back disability and a right knee disability,   is dismissed.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


